Citation Nr: 1308047	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  12-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's son


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran served on active duty from June 15 to December 22, 1948.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the claim for special monthly compensation, the Veteran asserts that he needs the assistance of another person with activities of daily living.

Special monthly compensation is payable to a Veteran who needs regular aid and attendance of another person, or if not in need of aid and attendance, by reason of being housebound.  Where a Veteran does not meet the qualifications for aid and attendance, housebound benefits may be applicable.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.

Although VA has received a March 2012 report from the Veteran's primary care provider, there has not been a full VA examination to determine if the Veteran can protect himself from the hazards and dangers of his daily environment.  Furthermore, at his hearing in January 2013, the Veteran and his son both testified that his condition has worsened.  The Board has determined that a VA examination should be provided and the VA examiner must offer an opinion on whether the Veteran needs the regular aid and attendance of another person and whether he is housebound, considering the Veteran's service-connected disability: anxiety disorder manifested by nausea, vomiting, epigastric distress, and tachycardia.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination by a mental health-care provider to determine whether the Veteran requires the permanent, regular aid and attendance of another person and whether the Veteran is housebound due solely to the service-connected disability: anxiety disorder manifested by nausea, vomiting, epigastric distress, and tachycardia.  The claims folder must be made available to the examiner for review in conjunction with the examination.

The assessment should include the current level of severity of his disability and whether his physical nonservice-connected disabilities aggravate his disability such that when his disability is aggravated, the Veteran requires the assistance of another to protect himself from the hazards or dangers incident to his daily environment because of his mental disability. 

The assessment should include whether or not the Veteran is able to dress himself, keep himself ordinarily clean and presentable, feed himself, or attend to the wants of nature; also whether or not the Veteran is physically and mentally able to protect himself from the hazards or dangers incident to his daily environment. 

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good casue, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3. After the requested development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



